DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks, Arguments
Applicant is thanked for the remarks and amendments filed November 16, 2021 in response to the August 18, 2021 Non-final Office Action.
Regarding the Objections to Drawings, Applicant remarks that the claims have been amended “to remove references to the terms at issue”.
The examiner respectfully thanks Applicant, and the drawing objections have been withdrawn.
Regarding the Objections to the Specifications, Applicant remarks that paragraphs [0051 and [0034] have been amended “to correct minor typos”.
The examiner respectfully thanks Applicant, and the specification objections have been withdrawn.
Regarding the Objections to the Claims, Applicant remarks that Claims 1 and 3 have been amended “to address other rejections and objections”.
The examiner respectfully thanks Applicant, and the claim objections have been withdrawn.
Regarding the Claim Interpretations, Applicant remarks that Claims 1 and 2 have been amended “to remove reference to these claim terms1”.
The examiner respectfully thanks Applicant for replacing the means plus function limitations with structural elements.  Accordingly, the interpretation under section §112(f) is moot.
Regarding the 35 USC §112(b) Claim Rejections, Applicant remarks that “the current specification discloses that the settings 202, 204, and 206 of Figure 2 indicate fresh air flow rate when the corresponding appliances (fresh air handler and other exhaust appliances) are in operation.”
The examiner respectfully notes that – in view of the Drawing Objection and 35 USC §112(f) Claim interpretation of the previous office action – it appears that Applicant may be relying on the disclosure of  effective fresh air ventilation flow rate” and the “a fresh air ventilation flow rate”.  Should this be the case, the examiner respectfully welcomes a video interview to help arrive at a solution.

    PNG
    media_image1.png
    608
    845
    media_image1.png
    Greyscale

The examiner respectfully notes that Applicant agrees2 with the examiner’s interpretation of the “effective fresh air ventilation flow rate”.  Accordingly, as best understood, an “effective FAVFR” is a duration of time per cycle (or time period) that an appliance/fan is operating.  For example, if a bathroom exhaust fan having a known flowrate (via supporting documentation from the manufacturer) of X cfm is operated for 30 minutes, the effective FAVR for the fan would be 30X ft3 for a 1 hour cycle3.
Regarding the 35 USC §103 rejection over Wolfson (US 10,488,070) in view of Grefsheim (US 9,874,366), Applicant remarks that “Wolfson fails to disclose at least the highlighted features4… Wolfson thus merely addresses the ‘make up air’ aspect described in the current specification … and the ‘target’ flow rate of Wolfson merely refers to the exhaust outflow as a target for the intake fan to compensate…Wilson thus fails to disclose the claimed ‘target’ continuous fresh air flow rate setting and the 
The examiner respectfully notes that Wolfson discloses:
“In addition to being controlled according to the processes and methods described herein to replace air expelled by the exhaust fans 110a, 110b, the intake fan 1065 can also be controlled to provide heated air or cooled air for the building 10 as desired by the occupants. The intake fan 106 can therefore be operable with heating and cooling cycles for the building 10.” (col 5, lns 34 - 40)
"In cases where the building 10 may have ventilation requirements specific to the building codes6 of the building’s locality, the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement. Upon receiving signals indicative of operations of the exhaust fans 110, the controller 102 can operate the intake fan 106 to achieve the target inflow rate without decreasing the circulation rate of air below the minimum requirement specified in the building codes. Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement.” (col 10, lns 12 - 22)
“In addition, the sensor can be used to detect a combination of air conditions in the environment 20 that would cause a greater amount of natural ventilation through leaks in the building envelope from the environment 20. The sensor can detect, for example, humidity and temperature of the environment 20 that would be conducive to natural inflow of fresh air from the environment 20. When the natural ventilation is high, the controller 102 can reduce the inflow of air generated by the intake fan 106 to account for this natural ventilation, thereby reducing the amount of energy expended by the intake fan 106. (col 12, lns 35 – 53)
 “In some examples, the controller 102 can be operable with sensors that detect when passive ventilation devices, such as windows or doors, are allowing natural ventilation to infiltrate into the building 10. The controller 102 can reduce the amount of air flow generated by the intake fan 106 in response to detecting activation of the exhaust fans 110 so as to account for the additional circulation facilitated by the passive ventilation devices.” (col 13, lns 24 – 31).
The examiner agrees with Applicant that Wolfson monitors the exhaust appliances in order to accurately determine an amount of air to be drawn into the building to replace the expelled air7.  However, please note that the system of Wolfson does not “merely address the ‘make up air’ aspect as asserted.  For example, if the system of Wolfson detects an occurrence of passive ventilation, the system operation is adjusted to account for the passive ventilation.  Very respectfully, Wolfson discloses Applicant’s apparatus plus an additional step of active ventilation to replace exhausted air in lieu of relying on passive infiltration to replace exhausted air.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
  
Regarding the 35 USC §103 rejection over Wolfson (US 10,488,070) in view of Grefsheim (US 9,874,366), Applicant remarks that “Grefsheim is directed to adjusting ventilation cycle time duration according to extended time that fresh air ventilation could not be had due to the outside air being out of range in temperature or humidity, and modifying a target fresh air intake requirement depending on the adjust cycle time… Grefsheim fails to cure the deficiency of Wolfson above.”
The examiner respectfully notes that Applicant’s remark is – essentially – an observation that the intended use of Grefsheim is different than the intended use of the claimed system.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Grefsheim teaches that “if ventilation on-time is … the system determines the next highest cycle time and automatically calculates and adjusts the fractional on-time to meet ventilation requirements such as the ventilation requirements of ASHRAE 62.2-2010 or other standards, or to otherwise meet personal comfort and/or preferences”  (col 3, lns 51 – 58). 
In Step S250, in various embodiments, a determination is made as to whether the second or subsequent incremental cycle period requires an effectiveness adjustment or compensation. 
If the target ventilation time of the next or subsequent cycle period does not require compensation for effectiveness, in various embodiments, the process returns to Step S150, where a new target ventilation time required during the next or subsequent cycle period is determined. 
If the next or subsequent cycle period requires compensation for effectiveness, in various embodiments, the process moves to Step S260, where the effectiveness compensation is determined, and then the process returns to Step S150, where the target ventilation time required during the cycle period is calculated using the calculated effectiveness.  
Regarding the 35 USC §103 rejection over Wolfson (US 10,488,070) in view of Grefsheim (US 9,874,366), Applicant remarks that, “In addition, none of Wolfson and Grefsheim discloses the fresh air supplementation scheme in sequential cycles as recited in claim 1. … Wolfson is silent as to ventilation cycles and fails to disclose the claims "sum". Grefsheim refers to ventilation cycles but fails to disclose the specific ventilation supplementation scheme over two consecutive cycles as recited in claim 1”
The examiner respectfully notes that:
Wolfson discloses “The total outflow of air expelled from the building 10 can include outflows 108a, 108b generated by exhaust fans 110a, 110b, respectively, when they are activated. The exhaust fans 110a, 110b, in some cases, are single speed fans that, when activated, rotate at a single fixed speed. The exhaust fans 110a, 110b are alternatively multi-speed fans that can have a fan speed selected from a range of available fan speeds. (col 4, lns 39 - 48)    
Wolfson discloses “In some implementations, the received signal can indicate that one or more exhaust fans have been activated or deactivated, for example, via a binary signal indicating whether a corresponding exhaust fan is on or off. In some implementations, if the received signal indicates that an exhaust fan is on, an expulsion rate for the corresponding fan can be retrieved, for example, The total expulsion rate can be calculated as a sum of the individual expulsion rates of the exhaust fans that are indicated by the received signals to be operational. If the received signal indicates that an exhaust fan has been switched off, the total expulsion rate can be adjusted by considering the expulsion rate of the corresponding exhaust fan to be zero.” col 7, lns 5 – 19 
Wolfson discloses “In some implementations, the received signal can indicate a level of an operational parameter of an exhaust fan. For example, the received signal can indicate one or more of a fan speed, a power delivered to the exhaust fan, a current delivered to the exhaust fan, or other operational parameters of the exhaust fan.  Individual expulsion rates of the exhaust fans may then be determined based on the information about the one or more operational parameters.  For example, if the received signal is indicative of a current delivered to an exhaust fan and a rotational speed of the exhaust fan, a corresponding individual expulsion rate caused by activation of the exhaust fan can be determined from the parameters.” (col 7, lns 20 – 32)
Wolfson discloses, "In some implementations, rather than directly detecting an operational parameter of the exhaust fan 110, the sensor 126 can be configured to detect an air flow characteristic associated with the exhaust fan 110, and accordingly transmit a signal to the controller 102.  In such cases, the sensor 126 can include a flow sensor positioned within an air flow path of the exhaust fan 110a. Such a sensor can be configured to generate, for example, a signal indicative of an air flow rate caused by activation of the exhaust fan 110.  In some implementations, the total expulsion rate can be determined, for example, as a sum of air flow rates detected by multiple sensors 126 disposed in association with multiple corresponding exhaust fans.” (col 8, lns 9 – 22)
Grefsheim teaches: 
the system determines the next highest cycle time and automatically calculates and adjusts the fractional on-time to meet ventilation requirements such as the ventilation requirements of ASHRAE 62.2-2010 
A more detailed description of various embodiments based on an initial cycle period of one hour, subsequent cycle periods of four hours, eight hours and twelve hours, and a comprehensive or ultimate cycle period of twenty-four follows. While an initial cycle period of one hour, subsequent cycle periods of four, eight and twelve hours, and a twenty-four hour comprehensive target cycle time are more specifically disclosed herein, it should be appreciated that various cycle periods and target cycle times may be utilized within the scope of this invention. (col 6, lns 16 – 25)
It is respectfully requested that Applicant consider the following Office Action, and the art considered relevant but not relied upon (paragraphs 43 - 46).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1 and 4 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Wolfson (US 10,488,070) in view of Grefsheim (US 9,874,366).
In re Claim 1, Wolfson discloses a fresh air ventilation control (FAVC) apparatus (fig 2: (102); fig 5: (500)) comprising: 
a first electric interface adapted to couple to an air handler (106) and a thermostat for controlling the air handler; 
“the intake fan 106 functions as the central fan that circulates air within the building 10... In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycles of the building 10”. (col 6, lns 15 – 26)
Please note that as a thermostat/control unit (122) controls the fan unit (118), it is apparent that an electric interface – such as a wire – couples the air handler and the thermostat.
a second electric interface adapted to couple to a sensor (fig 2: (126a)) for monitoring an operation of an exhaust appliance (exhaust fan (110a)); and
“(T)he signals indicative of the operation of exhaust fans 110a, 110b, etc., can be received from corresponding sensors 126a, 126b (126 in general), etc., respectively.  In some implementations, a sensor 126 can be disposed in association with a corresponding exhaust fan 110 such that the sensor 126 detects one or more operational parameters associated with the exhaust fan 110, and accordingly transmits a signal to the controller 102.  The sensor 126 can include, for example, one or more of a current sensor, a power sensor, a voltage sensor, or another appropriate sensor configured to detect an operation of the corresponding exhaust fan.” (col 7 ln 63 – col 8, ln 8).
Please note that as a sensor (126) transmits a signal to the controller (102) indicative of the fan (110) operation, it is apparent that an electric interface – such as a wire – couples the sensor (126) to the controller (102) enabling the fan (110) operation.
“The system 500 includes the input/output device 540, which can correspond to one or more of the control unit 122 or the fan control units 123a, 123b… Thus, for example, while depicted as wall switches in FIG. 1, the fan control units 123a, 123b can correspond to a desktop computer, a mobile phone, a mobile computing device, or other appropriate input/output device enabling the operator to control the fan speed of the exhaust fans 110a, 110b.” (col 11, lns 19 – 31)
a system circuitry configured to: 
obtain a first fresh air ventilation flow rate setting (FAVFR setting) as a target for a continuous fresh air ventilation flow rate;
"In cases where the building 10 may have ventilation requirements specific to the building codes of the building's locality, the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement.  Upon receiving signals indicative of operations of the exhaust fans 110, the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement.  Upon receiving signals indicative of operations of the exhaust fans 110, the controller 102 can operate the intake fan 106 to achieve the target inflow rate without decreasing the circulation rate of air below the minimum requirement specified in the building codes.  Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement”. col 10, lns 10 – 22
 “The target fan speed (flow rate) can be determined in various ways.  In some implementations, one or more parameters of the intake fan 106 can be used in conjunction with the determined total expulsion rate to select the target fan speed for the intake fan 106…The parameters can include inflow rates for given fan speed settings for the intake fan 106, for example, as stored in a lookup table.  In such cases, a controller 102 may determine the target fan speed by retrieving, from the lookup table, the fan speed for a target inflow rate that is substantially equal to the total expulsion rate.” (col 8, lns 55 - 67);
obtain a second FAVFR setting representing ventilation flow rate of the air handler when in operation; and
The intake fan 106, as described herein, can be part of a central ventilation system… In such configurations, even when none of the exhaust fans 110b in the building 10 have been activated, the intake fan 106 may be activated to provide for circulation of air in the building 10. (col 9, lns 48 – 55 )
The controller 102 can reduce the amount of air flow generated by the intake fan 106 … so as to account for the additional circulation facilitated by the passive ventilation devices. (col 12, lns 40 - 53)
In some examples, the controller 102 can be operable with sensors that detect when passive ventilation devices, such as windows or doors, are allowing natural ventilation to infiltrate into the building 10.  The controller 102 can reduce the amount of air flow generated by the intake fan 106 in response to detecting activation of the exhaust fans 110 so as to account for the additional circulation facilitated by the passive ventilation devices.(col 13, lns 24 - 31)
obtain a third FAVFR setting representing ventilation flow rate of the exhaust appliance when in operation;
“The controller is configured to receive at least one signal indicative of an operation of one or more exhaust fans causing air to be exhausted out of a building.  The controller is further configured to determine, based on the at least one signal, a total expulsion rate of air being exhausted out of the building by the one or more exhaust fans” (col 2, lns 6 – 13)
“(R)eceiving the signal indicative of the operation of the one or more exhaust fans can include receiving flow rate data from a sensor coupled to each of the one or more exhaust fans.  The signal can be indicative of flow rate data.” (col 2, lns 24 – 28))
“In some examples, the controller can be configured to operate at least one of the one or more exhaust fans to control the total expulsion rate of air being exhausted out of the building”. (col 2, lns 64 - 67)
“In some implementations, the received signal can indicate that one or more exhaust fans have been activated or deactivated, for example, via a binary signal indicating whether a corresponding exhaust fan is on or off.  In some implementations, if the received signal indicates that an exhaust fan is on, an expulsion rate for the corresponding fan can be retrieved, for example, from a memory (e.g., memory 124, as shown in FIG. 3) accessible to the controller.  The total expulsion rate can be calculated as a sum of the individual expulsion rates of the exhaust fans that are indicated by the received signals to be operational.  If the received signal indicates that an exhaust fan has been switched off, the total expulsion rate can be adjusted by considering the expulsion rate of the corresponding exhaust fan to be zero.” (col 7, lns 5 – 32)
“In some implementations, in addition to monitoring operations of the exhaust fans 110, the controller 102 can operate the exhaust fans 110 to control the total expulsion rate of air from the building 10.” (col 10, lns 34 - 37)
in consecutive multiple control cycles:
monitor (via sensor (126)) an effective FAVFR of the exhaust appliance (exhaust fan (110)) during the first cycle based on the third FAVFR setting and an accumulated operation time (col 7, lns 13 – 15 ) of the exhaust appliance during the first cycle measured via the second electric interface (sensor wire)(col 7, ln 63 – col 8, ln 8)), and 
“For example, one or more processing devices of the controller 102 can be used to determine the total expulsion rate based on information about individual expulsion rates for each of the exhaust fans that are in operation at a given time” (col 6, ln 67 – col 7, ln 4)
“In some implementations, the received signal can indicate that one or more exhaust fans have been activated or deactivated, for example, via a binary signal indicating whether a corresponding exhaust fan is on or off.  In some implementations, if the received signal indicates that an exhaust fan is on, an expulsion rate for the corresponding fan can be retrieved, for example, from a memory (e.g., memory 124, as shown in FIG. 3) accessible to the controller.  The total expulsion rate can be calculated as a sum of the individual expulsion rates of the exhaust fans that are indicated by the received signals to be operational.” (col 7, lns 5 – 19)
"Such a sensor can be configured to generate, for example, a signal indicative of an air flow rate caused by activation of the exhaust fan 110.  In some implementations, the total expulsion rate can be determined, for example, as a sum of air flow rates detected by multiple sensors 126 disposed in association with multiple corresponding exhaust fans.” (col 8, lns 9 – 22)
“The controller 102 can track the amount of time that the exhaust fans 110 have been running” (col 12, ln 57 – 58)
monitor, via the first electric interface (thermostat wire), an effective FAVFR of the air handler during the second cycle based on the second FAVFR setting and an accumulated operation time  (via controller (102)) of the air handler  (fan (106)) for cooling and/or heating during the second cycle under the control of the thermostat; and
“the selective activation of the intake fan 106 to draw in a calculated target amount of air may promote inflow of fresh air from the environment 20 as replacement air for the expelled air “(col 6, lns 52 - 56).
“The intake fan 106 can alternatively or additionally be connected to a forced air furnace so that the intake fan 106 can control circulation of heated air through the building 10.  In such configurations, even when none of the exhaust fans 110b in the building 10 have been activated, the intake fan 106 may be activated to provide for circulation of air in the building 10.” (col 9, lns 55 – 59)
"the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement.  Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement." col 10, lns 12 – 22. 
The controller 102 can reduce the amount of air flow generated by the intake fan 106 … so as to account for the additional circulation facilitated by the passive ventilation devices.(col 13, lns 24 - 31)
generate a control signal for obtaining supplemental fresh air ventilation for an additional time other than heating or cooling during the second cycle when a sum of the effective FAVFR of the exhaust appliance during the first cycle and the effective FAVFR of the air handler for the heating or cooling during the second cycle is less than the first FAVFR setting..
“(T)he controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement…Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement. (col 10, lns 12 – 22)
 In some cases, the controller 102 can allow the exhaust fans 110 to run and can delay operation of the intake fan 106 in response to the activation of the exhaust fans 110.  The controller 102 can track the amount of time that the exhaust fans 110 have been running and then activate the intake fan 106 upon detecting that the air quality in the environment 20 has improved.  For example, if the exhaust fans 110 are activated during daytime when outside temperatures are high, the controller 102 can delay activation of the intake fan 106 until cooler evening or nighttime periods to bring in replacement air.” (col 12, lns 54 – 64)
Wolfson is silent as to whether the system circuitry is configured to, in a consecutive first cycle and second cycle of the multiple control cycles, monitor the apparatus.  Accordingly Wolfson lacks :
during the first cycle, monitor an effective FAVFR of the exhaust appliance and an accumulated operation time; 
during the second cycle, monitor an effective FAVR of the air handler and an accumulated operation time of the air handler for cooling and/or heating, and
during the second cycle, generate a control signal for obtaining supplemental fresh air ventilation for an additional time other than heating or cooling, when a sum of the effective FAVFR of the exhaust appliance during the first cycle and the effective FAVFR of the air handler for heating or cooling during the second cycle is less than the first FAVFR setting.  
Grefsheim teaches a system circuitry8 (figs 1 – 3) configured to, in a consecutive first cycle and second cycle of multiple control cycles of an HVAC control system (col 2, lns 47 – 60; col 3, lns 44 – 65; col 4, lns 6 – 11, 52 – col 5, ln 7; col 5, lns 48 – 62, col 5, ln 63 – col 6, ln 14, col 6, lns 42 – 46, col 7, lns 4 – 36, col 8, lns 1 – 63), wherein the system circuitry is configured to: 
obtain a first fresh air ventilation flow rate (FAVR) setting as a target for a continuous fresh air ventilation flow rate (step S120: “airflow requirement on a continuous basis”)
obtain a second fresh air ventilation flow rate (FAVR) setting representing ventilation flow rate of a fan when in operation (step S130: “measured airflow delivery”); and
in a consecutive first cycle (step S110[Wingdings font/0xE8]S150) and second cycle (step S240) of multiple cycles:
monitor an effective FAVFR of the fan during the first cycle (step S110: the “initial cycle period”) based on the second FAVR setting (“on time ratio”) and an accumulated operation time (step S180: “accumulate ventilation run time”) during the first cycle; 
monitor an effective FAVR of the fan during the second cycle (col 8, lns 1 – 63) (step S190[Wingdings font/0xE8]step S160’[Wingdings font/0xE8] step S170’[Wingdings font/0xE8] step S210[Wingdings font/0xE8] step S220[Wingdings font/0xE8] step S230[Wingdings font/0xE8] step S240) based on the second FAVR setting and an accumulated operation time of the fan during the second cycle under the control of a thermostat (col 9, lns 19 – 32); and
generate a control signal (step S250[Wingdings font/0xE8] step S260) for obtaining supplemental fresh air ventilation (step S270) for an additional time9 (target ventilation time, with effectiveness compensation) (col 9, lns 54 – col 10, ln 2) during the second cycle when a sum of the effective FAVFR of the fan during the first cycle and the effective FAVFR of the fan during the second cycle is less than the first FAVFR setting.  
(operation of ventilation fan restarts or resumes when or before the difference between the comprehensive target cycle time and the comprehensive target cycle time counter is equal to the time remaining in a comprehensive target cycle time period (col 11, lns 38 – 42)).
It is respectfully noted that the system of Grefsheim does not include a third FAVR of an exhaust appliance.  However, Grefsheim teaches that it was known in the art before the effective filing date to operate a system in a cyclic pattern, such that a subsequent operational cycle provides a cumulative ventilation that compensates for deficits in a previous operational cycle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolfson, as taught by Grefsheim, such that a second cycle effective fresh air ventilation flow rate is dependent upon a first cycle effective fresh air ventilation flow rate, the system determines the next highest cycle time and automatically calculates and adjusts the fractional on-time to meet ventilation requirements such as the ventilation requirements of ASHRAE 62.2-2010 or other standards, or to otherwise meet personal comfort and/or preferences.(col 3, lns 23 – 65).
The proposed system would yield wherein the control system circuitry configured to, in a consecutive first cycle and second cycle of multiple control cycles: 
monitor, during a first cycle: 
an effective FAVFR of an exhaust appliance based the exhaust appliance flow rate (a third FAVFR) and an accumulated operation time of the exhaust appliance during the first cycle measured via the second electric interface; 
monitor, during a second cycle: 
an effective FAVFR of an air handler based on the air handler flow rate setting (a second FAVR) and an accumulated operation time of the air handler for cooling and/or heating under control of the thermostat; and
generate a control signal for obtaining supplemental fresh air ventilation (“operation of ventilation fan restarts or resumes”) for an additional time other than heating or cooling during the second 
In re Claim 4: the proposed apparatus has been discussed, wherein Wolfson discloses a fourth electric interface (col 3, lns 25 – 27) adapted to couple to a motorized damper (fig 1: (116)) (col 5, lns 50 – 64) disposed in a fresh air ventilation path coupled to a return path of the air handler (as seen in fig 1), wherein the system circuitry (via controller (102)) is further configured to keep the motorized damper open during the supplemental fresh air ventilation (col 5, lns 60, 61).  
In re Claim 5: the proposed apparatus has been discussed, wherein Wolfson discloses a third electric interface (sensor (126b)) adapted to couple to a ventilation appliance (exhaust fan (110b)), wherein the system circuitry (via controller (102)) is further configured to monitor the ventilation appliance (110b) via the third electric interface and keep the motorized damper (116) open when the ventilation appliance is in operation (fig 2) (col 6, lns 1 – 13).  
In re Claim 6: the proposed apparatus has been discussed, wherein Wolfson discloses further comprising a fourth electric interface adapted to couple to a thermometer for monitoring temperature of fresh air (col 12, lns 37 – 40, 46 – 47) in a ventilation path coupled to a return path of the air handler, wherein a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature (col 12, lns 62 – 64).  
Please note that as the thermometer (temperature sensor) senses fresh (outdoor) air temperature, and intake fan (106) draws in fresh air, the thermometer is in a ventilation path, the ventilation path is coupled to a return air path (see fig 2).
In re Claim 7: the proposed apparatus has been discussed, wherein Wolfson discloses the duration of the control signal (via controller (102) and temperature sensor (col 12, ln 47) is reduced to zero (“off”) when the monitored temperature is lower than a first predetermined temperature threshold or higher than a second predetermined temperature threshold. (col 12, lns 60 – 64)  
In re Claim 8
a fourth electric interface adapted to couple to a thermometer (col 12, lns 46, 47) for monitoring temperature of fresh air (col 12, lns 37 – 40, 46 – 47) in a ventilation path coupled to a return path of the air handler, and
a humidity sensor  (col 12, lns 46, 47) for monitoring relatively humidity of a return air of the air handler, wherein 
a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature (col 12, lns 62 – 64).  
Please note that, although Wolfson does not explicitly state that the fresh air duration is dependent on monitored temperature and humidity, as “the sensor can detect, for example, humidity and temperature”, it is apparent that Wolfson is capable of such a control sequence.
In re Claim 9, the proposed apparatus has been discussed, wherein Wolfson discloses the duration of the control signal is reduced (“delayed … until cooler periods”) for a predetermined set of ranges for the monitored temperature and relative humidity.  
Please note that “cooler periods” would also result in lower relative humidity.
Wolfson is silent as to whether the duration of the control signal is reduced by a predetermined proportion.  However, it would have been obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the duration of the control signal is reduced by a predetermined proportion, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed apparatus would perform equally well in either configuration.  Please note that criticality was not provided for the claimed limitation.
In re Claim 10, the proposed apparatus has been discussed, wherein Wolfson discloses: 
wherein the thermostat (col 6, lns  22 – 28) controls the air handler to operate in one of a cooling and a heating mode (col 5, lns 36 – 43; col 6, lns 26 – 28); 
wherein to obtain the second FAVFR setting (at (106)) comprises to obtain a first component of the second FAVFR setting or a second component for independently setting a cooling FAVFR of the air handler (via controller (102)) when operating in the cooling mode or a heating FAVFR of the air handler when operating in the heating mode (col 5, lns 36 – 49); 
“In some implementations, the ventilation system 100 includes a manually operable control unit 122 (shown in FIG. 1) configured to receive user-inputs, for example, to activate or deactivate the intake fan 106.  In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycled of the building.” (col 6, lns  22 – 28)
wherein the system circuitry (via control unit (102/122)) is further configured to monitor an operating mode of the air handler via the first electric interface (wire that couples the thermostat to the air handler) (col 6, lns 15 – 26); and
wherein the second FAVFR setting (ventilation flow rate via intake fan (106)) comprises one of the cooling FAVFR and the heating FAVFR in correspondence with the monitored operating mode of the air handler (col 6, lns 15 – 26).  

Claims 2 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Wolfson (US 10,488,070), in view of Grefsheim (US 9,874,366), and further in view of Aycock (US 9,322,568).
In re Claim 2: the proposed system has been discussed, wherein Wolfson (‘070) discloses:
the system circuitry is configured to obtain a fourth FAVR (fig 1: (122)) setting representing fresh air ventilation flow of a ventilation appliance (exhaust fan (110b)) when in operation (col 4, lns 39 – 48); and 
the FAVC apparatus further comprises:
a third electric interface (sensor (126b)) adapted to couple to the ventilation appliance (exhaust fan (110b)); and 
 “(T)he signals indicative of the operation of exhaust fans 110a, 110b, etc., can be received from corresponding sensors 126a, 126b (126 in general), etc., respectively.  In some implementations, a sensor 126 can be disposed in association with a corresponding exhaust fan 110 such that the sensor 126 detects one or more operational parameters associated with the exhaust fan 110, and accordingly transmits a signal to the controller 102.  The sensor 126 can include, for example, one or more of a current sensor, a power sensor, a voltage sensor, or another appropriate sensor configured to detect an operation of the corresponding exhaust fan.” (col 7 ln 63 – col 8, ln 8).
Please note that as a sensor (126b) transmits a signal to the controller (102) indicative of the fan (110b) operation, it is apparent that an electric interface – such as a wire – couples the sensor (126b) to the controller (102) enabling the fan (110b) operation.
a mode selector (controller (102)) for setting the FAVC apparatus to one of a normal mode (col 10, lns 34- 45) and an energy-saving mode (col 12, lns 54 – 64), 
wherein the control signal:
 is sent to the ventilation appliance (110b) via the third electric interface for obtaining the supplemental fresh air ventilation and is prevented from being sent to the air handler when the mode selector is set to the energy-saving mode (ventilation appliance (110b) active, air handler (106) inactive) (col 12, lns 54 – 64), and
is sent to both the ventilation appliance (110b) and the air handler (106) for obtaining the supplemental fresh air ventilation when the mode selector is set to the normal mode ventilation appliance (110b) active, air handler (106) active) (col 4, ln 65 – col 5, ln 5; ln col 7, ln 63 - col 8 ln 8, (col 10, lns 34- 45).  
Provided as further evidence that such a technique was known in the art before the effective filing date is Aycock.  Aycock teaches a fresh air ventilation control system, that supplies fresh air for the fraction of the predicted HVAC cycle period as prescribed by ASHRAE 62.2, with the fraction being the ratio of the theoretical constant-flow rate prescribed, and the measured air flow (col 3, lns 35 – 52), comprising:
a device (fig 1: (48)) for setting a first FAVR (control system (12)), the first FAVFR being a target for continuous ventilation (col 7, lns 41 – 65 )
a first electrical interface  (seen in Fig 1) adapted to couple an air handler (16/18) and thermostat (50), the air handler comprising a second FAVFR
a second electrical interface adapted to couple a sensor (pressure transducer
a third electrical interface to couple a ventilation fan (46) to the system, the ventilation fan comprising a fourth FAVR, the fourth FAVFR representing fresh air ventilation flow of a ventilation appliance (col 7, ln 11; col 9, lns 61 – 54 ) when in operation; and 
a mode selector (control panel (52)) for setting the FAVC apparatus to one of a normal mode and an energy-saving mode, 
wherein the control signal:
 is sent to the ventilation appliance (46) via the third electric interface for obtaining the supplemental fresh air ventilation (fig 3C) and is prevented from being sent to the air handler when the mode selector is set to the energy-saving mode, and
is sent to both the ventilation appliance (46) and the air handler (18) for obtaining the supplemental fresh air ventilation (fig 3B) when the mode selector is set to the normal mode (col 10, lns 28 – 34).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Aycock, such that an operational mode includes a ventilation appliance for obtaining supplemental fresh air when an air handler is not operating, and an alternative operational mode includes the ventilation appliance operating in concert with the air handler, for the benefit of independent operation of the HVAC system cycles, the corresponding amount of fresh air for a given period is provided, and air changes per hour are thereby controlled, regardless of variations in HVAC cycle period length. (col 5, lns 35 – 52).

In re Claim 3: the proposed system has been discussed, wherein Wolfson discloses a duration of the control signal is determined by: 
a difference between the first FAVFR setting (“target flow rate” (col 8, lns 55 - 67)) and the sum of the effective FAVFR of the ventilation appliance during the first cycle (110b) and the effective FAVFR of the air handler (106)  during the second cycle, (col 10, lns 12 – 22); and 
the fourth FAVFR (via exhaust fan (110b)) when the mode selector is set to the energy-saving mode or a sum of the second FAVFR (via air handler (106)) setting and the fourth FAVFR (via exhaust fan (110b)) setting when the mode selector is set to the normal mode (col 4, ln 65 – col 5, ln 5; ln col 7, ln 63 - col 8, ln 8:).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Prior art of significance includes:
Terlson et al (US 7,979,163), who discloses a controller interface (figs 1 – 10) comprising a number of input selectors adapted to accept various set-point values that can be used to control one or more system components.  The controller interface can be configured to accept set-point values relating to one or more physical parameters of the building or structure to be controlled, for example, the controller interface can be configured to accept a ventilation airflow rate input parameter.  A number of knobs, slides, buttons, touchscreen and/or other input means may be provided to permit the user to adjust the set-point values for each input parameter, as desired.  FIG. 2 is a block diagram of an illustrative ventilation system 34 employing a ventilation controller 36 equipped with a controller interface 38.   A ventilation unit 40 operatively coupled to the ventilation controller 36 can include one or more air intake fans and/or exhaust fans that can be selectively activated to deliver fresh air to one or more locations within the structure.  The ventilation unit 40 can also include a damper mechanism that can be used to divert the flow of air into selective rooms and/or locations within the structure, allowing fresh air to be channeled into only in those areas where needed. Other components such as a diffuser, humidifier/dehumidifier, filtration system, etc. may also be provided as a part of ventilation unit 40, if desired. The ventilation controller 36 can be configured to monitor and regulate various operational parameters of the ventilation unit 40. The ventilation controller 36 can be configured to send various control parameters and/or signals to the ventilation unit 40 to activate or deactivate one or more of the air intake fans, exhaust fans, dampers, or other system components.   A controller interface 38 can be configured to accept one or more input parameters 48 that can be used to control the operation of the ventilation unit 40 as well as other HVAC components, if desired. (col 3, ln 52 – col 4, ln 54).
Weimer et al (US 2004/0188532), who discloses an air control system (figs 1 – 7), comprising appliances (72, 74, 76) interfaced and connected to a controller 12 via appliance interfaces 38, 40. A preferred embodiment of the controller 12, as seen in FIG. 2, shows two appliance interfaces 38, 40 on the controller 12 circuit board, and expansion board interfaces 42, 44, 46 for interfacing numerous additional appliances. For explanation purposes, discussions of appliances will generally be directed to fuel burning appliances such as boilers, water heaters, and furnaces. However, it is envisioned that other appliances, including non-fuel-burning appliances will be just as interfaceable with the controller 12. [0035]  Fan 14 is also in electronic communication with the controller 12, with the fan 14 location within the enclosed environment 16 depending upon the particular focus or configuration of the system 10.  For instance, in a venting air control system 100 for venting exhaust from a vent duct 62, the fan 14 is preferably located at the end of the duct 62, which feeds outside the system 100. For comparison purposes, in a combustion air control system 200 for brining ambient air into the system 200, the fan 14 can be located somewhere in the room 64 with communication with the exterior. [0037]
Burt et al (US 10,551,813), who discloses an HVAC controller for demand control ventilation for a building, or a portion/portions thereof, using a combination of scheduling and environment sensors for fallback is disclosed. The facility for demand control ventilation modulates the volume exchange of outside air into an enclosed space (i.e., air that is external to the enclosed space) by mechanical air conditioning equipment or ventilation system, such as a fan, a Heating, Ventilation, and Air Conditioning (HVAC) system. Demand control ventilation is used not only to ensure that people within buildings have an allotted amount of fresh air but also to provide a cost savings to users, as a lower amount of airflow can reduce energy use and, therefore, energy costs. (Abstract) The controller comprises wherein the ventilation settings component is further configured to, during each scheduling period, retrieve, from a historical data store, historical data for the zone, wherein the historical data includes a rate of temperature change for the zone during a previous period; compare a current rate of temperature change for the zone to the rate of temperature change for the zone during the previous period; and in response to determining that a difference between the current rate of temperature change for the zone and the rate of temperature change for the zone during the previous period exceeds a predetermined threshold, determine at least one adjustment to the determined at least one ventilation setting; and a component configured to adjust the 
Douglas (US 2014/0041401), who discloses a control system comprising determining an integrative error for total outside air flow during a first time interval; [0124] determining a second desired flow rate through an outdoor damper based on a duty cycle of the preceding time interval and the required continuous outdoor air flow rate and the integrative error; [0125] adjusting an outdoor air intake using a controller to obtain the second desired airflow rate through an outdoor air intake; and [0126] running the compressor and fan for a second time interval.

Contact Information
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 First input device for setting, second input device for setting, third input device for setting, fourth input device for setting
        2 Remarks, page 14 of 17
        3 (X ft3/min) •(60 min/1 hr) • (30min/60min)
        4 at least a target for a continuous fresh air ventilation flow rate, in consecutive first cycle and second cycle of multiple cycles… generate a control signal for obtaining supplemental fresh air for additional time other than heating and cooling… 
        5 “the intake fan 106 is substantially equal to the rate of the total outflow 108” (col 4 lns 22 – 29).
        6 A code mandated ventilation rate is tantamount to a “target” ventilation rate.
        7 “to improve indoor air quality, for example, by potentially reducing low quality air leaking in from undesirable sources (e.g., an attached garage). This may decrease infiltration of pollutants and/or other undesirable substances (e.g., carbon monoxide, pollen etc.) that can reduce the air quality of indoor air”. col 3 lns 29 – 48.
        8 Please note that the specification of Grefsheim discloses “Steps S110, S120, S130” (column 4, e.g.), but figure 1 identifies the steps with the number “5” before the steps (“5110, 5120, 5130” (e.g.)) and not with the letter “S”.  For purposes of mapping, the disclosure of the specification (letter “S”) has been relied upon and not the figure (number “5”)
        9 Step 150: Target Ventilation Time (TVT), per period = Cycle Period (CP) x On Time Ratio (OTR) x effectiveness (EFF)